Name: 79/288/EEC: Commission Decision of 28 February 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Nuclear - Data Display and Acquisition System, model ND-6610'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-20

 Avis juridique important|31979D028879/288/EEC: Commission Decision of 28 February 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Nuclear - Data Display and Acquisition System, model ND-6610' Official Journal L 069 , 20/03/1979 P. 0022 - 0022 Greek special edition: Chapter 02 Volume 7 P. 0079 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 28 FEBRUARY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' NUCLEAR - DATA DISPLAY AND ACQUISITION SYSTEM , MODEL ND-6610 ' ( 79/288/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 29 AUGUST 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' NUCLEAR - DATA DISPLAY AND ACQUISITION SYSTEM , MODEL ND-6610 ' , CONSISTING OF AN ND 6600 COMBUS SYSTEM , A DISPLAY AND ACQUISITION SUBSYSTEM ( DAS ), ND 6600 TERMINAL , AND A RANGE OF PROGRAMS FOR THE BASIC EXPLOITATION SYSTEM INTENDED TO BE USED FOR NON-DESTRUCTIVE TESTING ( NDT ) OVER THE ENTIRE FUEL ROD ( GAMMA SCANNING ) AND FOR ALPHA-SPECTROMETRY IN THE ANALYSIS OF FUEL COMPOSITION , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 6 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A DATA ACQUISITION APPARATUS SHOWING A SPECTRUM AND TREATMENT OF THIS SPECTRUM ; WHEREAS ITS SPECIAL DESIGN AND THE CONDITIONS OF ITS OPERATION RENDER IT AN APPARATUS SPECIFICALLY ADAPTED TO THE RESEARCH INTENDED , AND DISTINGUISH IT FROM DATA ACQUISITION APPARATUS NORMALLY USED IN COMMERCIAL FIELDS ; WHEREAS IT THUS HAS OBJECTIVE TECHNICAL CHARACTERISTICS MAKING IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS IN PARTICULAR IS THE CASE WITH APPARATUS ' IN 90 ' MANUFACTURED BY INTERTECHNIQUE , 78370 PLAISIR ( FRANCE ), HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' NUCLEAR - DATA DISPLAY AND ACQUISITION SYSTEM , MODEL ND-6610 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION